Citation Nr: 0935130	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-16 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether the Veteran's Social Security benefits should be 
included in determining the Veteran's countable annual income 
for Department of Veterans Affairs (VA) pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to 
November 1954.

By letter dated March 2007, the Department of Veterans 
Affairs (VA) Regional Office (RO) informed the Veteran that 
his pension benefits were reduced effective December 2005, 
and terminated effective January 2007.  The Veteran filed a 
timely appeal to the Board of Veterans' Appeals (Board).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran was in receipt of Social Security Administration 
benefits, and this was properly included in determining his 
countable annual income.


CONCLUSION OF LAW

Social Security Administration benefits are considered income 
for VA pension purposes and the reduction and termination of 
his pension was proper.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.271(a), 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

In a January 2007 letter, the RO advised the Veteran of the 
information needed to process his Eligibility Verification 
Report (EVR) and Medical Expense Report, and the Veteran 
responded to the request.  In any event, the Board points out 
that there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such 
claim is where, as here, the law is dispositive.  Mason v. 
Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record and 
there is no reasonable possibility that any additional notice 
or assistance would aid in substantiating the claim.

Analysis 

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law (known as the maximum annual pension rate (MARP)), 
reduced by the amount of his countable income.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.23 (2008).  Countable income consists of 
payments of any kind from any source received during a 12-
month annualization period (e.g., a year), unless 
specifically excluded.  38 C.F.R. § 3.271.  Exclusions from 
countable annual income are set forth in 38 C.F.R. § 3.272, 
but Social Security Administration benefits are not listed.

The Veteran submitted a claim for improved pension benefits 
in November 2005.  He reported that he received $690 per 
month in Social Security Administration benefits.  His only 
other income consisted of $250 in interest and dividends.

By award letter dated December 2005, the RO informed the 
Veteran that his claim for pension benefits had been 
approved.  His monthly rate of pension was $190, effective 
December 2005.  It was indicated this was based on his Social 
Security income of $8,730, and considered his unreimbursed 
medical expenses.  

The Veteran reported monthly Social Security income of $751 
on an eligibility verification report dated January 2007.

Information received from the Social Security Administration 
confirmed that the Veteran's monthly Social Security benefits 
were $942.50, effective December 2005, and $973.50 effective 
December 2006.

Based on this evidence, by award letter dated March 2007, the 
RO advised the Veteran that his pension benefits were reduced 
effective December 2005, and terminated effective January 
2007.  

The Veteran essentially argues that a veteran's 
representative provided inadequate representation.  

The record demonstrates that the Veteran was being paid based 
on his reported income from the Social Security 
Administration and interest income.  In fact, his Social 
Security benefits were higher than had been reported.  In any 
event, as noted above, unless there is a specific exclusion, 
all income is considered countable in determining the amount 
of pension a veteran may receive.  Since there is no 
exclusion for Social Security benefits, the law mandates that 
such income be considered.  Thus, there is no basis on which 
the Veteran's claim may be granted.

While the Veteran has alleged he received poor representation 
and that his representative reported incorrect information, 
such does not change the fact that he signed the form.  The 
Board sympathizes with the Veteran and notes his sincerity in 
stating that he in no way was attempting to mislead VA or 
receive benefits to which he was not entitled.  However, the 
fact remains that Social Security benefits must be counted as 
income, and once the correct amount of Social Security 
benefits was reported, his pension had to be reduced or 
terminated accordingly.  

The Veteran appears to be raising an argument couched in 
equity that he should not be responsible for an overpayment 
as a result of the actions of his representative.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].

In summary, the Veteran's Social Security benefits are 
countable income for pension purposes, his benefits were 
properly reduced and terminated, and the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As a final matter, the Board notes that the statement of the 
case cited to regulations pertaining to Section 306 Pension 
(a program in effect prior to 1979), which is not the program 
under which the Veteran received pension.  Such error is 
harmless, however, as the law is dispositive with respect to 
counting Social Security benefits for Improved Pension 
purposes.  There is no possibility that any evidence or 
argument would change the fact that Social Security benefits 
must be counted as income.  Thus, there is no prejudice to 
the Veteran in adjudicating the appeal.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Since the Veteran's Social Security Administration benefits 
are included in determining the Veteran's countable annual 
income, the adjustment to his pension was proper, and the 
appeal is denied.


____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


